HERSEY, Judge.
We reverse appellant’s sentence of four years in prison followed by two years of community control as an upward departure from the sentencing guidelines not supported by written reasons. See State v. Betancourt, 552 So.2d 1107 (Fla.), approving in part Betancourt v. State, 550 So.2d 1121 (Fla. 3d DCA 1989); State v. Mestas, 507 So.2d 587 (Fla.1987). Our review of the record leads us to conclude that the trial court did not realize that the sentence was a departure. Accordingly, on remand, the trial court shall either set forth valid reasons for departure or sentence appellant *182within the guidelines. See Merritt v. State, 567 So.2d 1031 (Fla. 4th DCA 1990).
REVERSED AND REMANDED.
STONE and GARRETT, JJ., concur.